This cause came on for further consideration upon the filing by respondent, William Andrew Cargo, of an application for termination of probation.
The court coming now to consider its order of December 7, 1994, in which respondent was suspended for six months, with the suspension stayed and respondent placed on probation on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court, effective July 17, 1995, that the probation of William Andrew Cargo, Attorney Registration No. 0043516, last known address in Aurora, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Cargo (1994), 71 Ohio St.3d 87, 641 N.E.2d 1374.